           Case 1:20-cv-01865-AJN Document 33 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                        5/18/2020
SOUTHERN DISTRICT OF NEW YORK


  S&P Global Inc., et al.,

                          Plaintiffs,
                                                                       20-CV-1865 (AJN)
                  –v–
                                                                             ORDER
  S&P Data LLC, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        On May 13, 2020, Defendants filed a motion to dismiss. Dkt. No. 29. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before May 26, 2020, Plaintiffs must
notify the Court and their adversary in writing whether (1) Plaintiffs intend to file an amended
pleading and when they will do so or (2) Plaintiffs will rely on the pleading being attacked.
Plaintiffs are on notice that declining to amend Plaintiffs’ pleadings to timely respond to a fully
briefed argument in Defendants’ motion to dismiss may well constitute a waiver of the Plaintiffs’
right to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long
been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiffs choose to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

        SO ORDERED.


Dated: May 18
           __, 2020
       New York, New York
Case 1:20-cv-01865-AJN Document 33 Filed 05/18/20 Page 2 of 2




                           __________________________________
                                   ALISON J. NATHAN
                                 United States District Judge
